Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-18 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-16, drawn to a process for making a film dosage in the reply filed on 12/3/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Group I and Group II are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I would not necessarily be pertinent to Group II, and vice versa.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 are withdrawn as being drawn to a nonelected invention.
Claims 1-16 are under consideration.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson (U.S. Patent 5,679,145; 1997) as evidenced by Drugs.com (Hypocalcemia Medications. <http://www.drugs.com/condition/ hypocalcemia.html>, available 2/2001; accessed 5/7/15), previously cited in parent.  
Regarding Claims 1 and 2, Anderson teaches a process for making flexible thin articles (i.e. film dosage unit; e.g. abstract and col. 27, lines 50-55) having substantially uniform distribution of components and non-self-aggregating uniform heterogeneity (e.g. column 1, lines 23-50).  Anderson teaches combining modified potato starch, polyvinyl alcohol and/or Methocel 240 (i.e. hydroxypropylmethyl cellulose), calcium carbonate (i.e. active component) and water (i.e. solvent; col.72-col.73).  Anderson teaches the polymer composition is homogenously mixed and the mixture is uniform (e.g. col. 16, lines 25-30; col. 57, lines 20-25).  Andersen teaches the process to form the cups involves discharging (i.e. depositing) the moldable mixture into the female mold which is heated to dry (e.g. 63, lines 55-end; col. 70, lines 5-10).  Andersen further teaches that the molds may have a variety of shapes and sizes (e.g. column 59, lines 7-10), and may be heated in a variety of ways (e.g. column 59, lines 35-47), and the temperature of the molds can be varied in order to unevenly heat the matrix and it is preferable in some cases for the temperature of the molds to be highest at the bottom ends (i.e. heat from the bottom up) (e.g. column 38, lines 16-20; column 59, line 60-63).  
Regarding Claims 3 and 12, as evidenced by Drugs.com, calcium carbonate is a medication for hypocalcemia (i.e. medicament).  

Regarding Claim 5, Andersen teaches edible articles (e.g. column 2, lines 34- 63) and the composition of Example 19 is ingestible since it does not comprise any dangerous or toxic substances (e.g. col. 72 and col. 73). 
Regarding Claims 6 and 7, Andersen teaches the articles formed by his method are sufficiently flexible, form-stable and support their own weight (i.e. the film dosage unit is flexible when dried and maintains integrity and structure without a support; e.g. col. 1, lines 35-40; col. 26, lines 40-45; col. 30, lines 60-65). 
Regarding Claim 8, Anderson teaches the polymer composition is homogenously mixed and the mixture is uniform (e.g. col. 16, lines 25-30; col. 57, lines 20-25).  Since the mixture is uniform, one may calculate the amount of calcium carbonate present per area of the mixture.  
Regarding Claim 9, Andersen teaches a preferred method of molding the articles utilizes water and other volatile solvents, which are alcohols such as ethanol and isopropyl alcohol (i.e. polar solvents), in the fluid portion of the matrix (e.g. col. 43, lines 15-20).
Regarding Claims 10 and 11, Anderson teaches water (i.e. solvent) comprises 49.5% of the composition which is at least about 30% by weight (e.g. col. 73, lines 1-30).
Regarding Claims 13-15, Anderson teaches combining modified potato starch, polyvinyl alcohol and/or Methocel 240 (i.e. hydroxypropylmethyl cellulose) (e.g. col.72-col.73).  
Regarding Claim 16, Andersen teaches the compositions formed from his process are for mass production (abstract). Thus, the cups necessarily contain a substantially equal amount of calcium carbonate (i.e. medicament) because Andersen teaches: 1) the matrix comprises a known 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619